It having been reported to the Court that Ronald W. Mayes, of Washington, D. C., and Madison, Kan., has been disbarred from the practice of law by the Supreme Court of Kansas, and this Court by order of April 21, 1975 [421 U. S. 927], having suspended the said Ronald W. Mayes from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
It is ordered that the said Ronald W. Mayes, be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.